DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 36 recites “the one or more ball bearings are shaped to imperfectly fit inside the one or more indentations of the outer surface”, Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘imperfectly fit’ in the application as filed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-11, 13-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yakir et al (US 2016/0128834) in view of Kim (US 2020/0315749) and Ospelt et al (US 2012/0077149).
Regarding claim 1, Yakir discloses a device for the replacement of missing bone and inadequate bone level (par 25 discloses a system used for inserting into a preexisting hole or channel of a subjects bone), the device comprising:
one or more implant blocks (bone block 14, 24, 44, 96, 104, 124, or 172), the one or more implant blocks characterized at least partially by a porous structure (par 107 discloses the scaffold implant being made of a 3D mesh and par 58 discloses a the scaffold being made of a titanium mesh which is manufactured as a single unit as seen in example 3, see par 106-112, and figure 13 and 17 ) and comprising one or more apertures (defined in figures 1-2, 4, 9-10, 12, and 17 as the hole that holds the implant), wherein a particulate bone substitute is added to the porous structure of the one or more implant blocks  (par 111-112 disclose the use of a filler bone substance such as particulate bone graft filling the titanium mesh in the inner space thus providing coverage on the inside and outside of the porous structure, the resultant structure would be able to enable bone growth as set forth by the disclosed bone graft material of hydroxyapatite disclosed in par 55) and a membrane is placed over the one or more implant blocks to contain the particulate bone substitute inside the one or more implant blocks (par 78-79 disclose the use of a membrane on a desired surface of the scaffold to isolate from gingival cell invasion, where the membrane would also retain the particulates);
one or more tooth implants (implant fixture 12, 22, 40, 94, 106, 122), the one or more tooth implant shaped to substantially fit in the one or more apertures of the one or more implant blocks (see figures 1-2, 4, 9-10, 12, and 17 and par 117 which discloses the placement of the implant fixture within the scaffold), and having one or more recess (central portion 16) on a top surface of the one or more tooth implants (see figure 1 and par 48 which discloses a hollow adapted to receive a crown) and an abutment attached to the dental implant (see figures 9-10).
Yakir fails to disclose the one or more recesses  of the one or more tooth implant having one or more depressions in an inner wall, one or more tooth abutment-crowns, the one or more tooth abutment-crowns comprising one or more members positioned complementary to the one or more recesses of the one or more tooth implants, shaped to substantially fit therein and  having one or more indentations located on an outer surface of the one or more members corresponding to the one or more depressions of the inner wall of the one or more tooth implants, said outer surface has one or more ball bearings located at least partially inside the one or more indentations of the outer surface, wherein a top surface of the one or more tooth abutment-crowns is positioned and shaped to emulate the crown of a natural tooth. 
However, Kim teaches the one or more tooth implant (fixture 110) with one or more recesses (axial hole 112) having one or more depressions in an inner wall (outwardly depressed on the inner surface 140 of the second coupling part 170), one or more tooth abutment-crowns (abutment 120), the one or more tooth abutment-crowns (120) comprising one or more members (at least one coupling legs 122 including coupling part 160) positioned complementary to the one or more recesses of the one or more tooth implants, shaped to substantially fit therein (see figures 4a-b and par 67 which discloses placement of the coupling parts, wherein the legs 122 are placed into the axial hole) and having one or more indentations (inclined surface 180 which extends down to the coupling planar surface 162, see figure 2, thus creating an indentation) located on an outer surface of the one or more members (122, see figure 2) corresponding to the one or more depressions of the inner wall of the one or more tooth implants (see figures 4a-b), said outer surface has one or more ball bearings (circular coupling protrusion 132) located at least partially inside the one or more indentations of the outer surface (par 69 discloses the coupling protrusion 132 being formed on an associated inclined surface 180) in a dental implant for an alveolar bone to form an artificial tooth (par 2) for the purpose of efficiently absorbing occlusal forces applied by improving the coupling of the abutment with the implant (par 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yakir to have the one or more recesses  of the one or more tooth implant having one or more depressions in an inner wall, the one or more tooth abutments comprising one or more members positioned complementary to the one or more recesses of the one or more tooth implants, shaped to substantially fit therein and  having one or more indentations located on an outer surface of the one or more members corresponding to the one or more depressions of the inner wall of the one or more tooth implants, said outer surface has one or more ball bearings located at least partially inside the one or more indentations of the outer surface and one or more crowns positioned to emulate the crown of a natural tooth as disclosed by Kim for the purpose of improving the coupling between the abutment and the implant to efficiently absorb applied occlusal forces. 
Ospelt teaches a tooth abutment-crown (see figure 3) wherein a top surface (dental restoration part 14) of the one or more tooth abutment-crowns (see figure 3) is positioned and shaped to emulate the crown of a natural tooth (see figure 3 and par 44) for the purpose of providing a chewing or occlusal surface (par 76). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yakir/Kim to have a top surface of the one or more tooth abutment-crowns is positioned and shaped to emulate the crown of a natural tooth as disclosed by Ospelt for the purpose of providing a chewing or occlusal surface. 
Regarding claim 8, Yakir further discloses the one or more implant blocks are comprised of dental zirconia (par 14 discloses the scaffold being made of zirconia).
Regarding claim 9, Yakir further discloses the one or more implant blocks are comprised of titanium (par 14 discloses the scaffold being made of titanium).
Regarding claim 10, Yakir further discloses the one or more implant blocks and the one or more tooth implants corresponding to the one or more apertures of the one or more implant blocks are treated with at least one of hydroxyapatite and nano-hydroxyapatite (par 55 discloses the use of hydroxyapatite in the implant block).
Regarding claim 11, Yakir further discloses the one or more implant blocks are shaped to conform to a patient's jaw based on data related to  the structure of the patient's jaw (see figure 3 and par 50 discloses the scaffold implant being placed within the mandible).
Regarding claim 13, Yakir further discloses the one or more apertures of the one or more implant blocks are threaded (threads of bone block 24, see par 49 and figure 2).
Regarding claim 14, Yakir further discloses an outer surface of the one or more tooth implants are at least partially threaded (screw thread 21) complementary to the threading of the one or more implant blocks (par 49 and figure 2).
Regarding claim 16, Yakir further discloses the one or more members of the one or more tooth abutment-crowns is threaded complementary to the threading of the one or more internal holes of the one or more tooth implants (see figure 10).
Regarding claim 17, Yakir/Kim/Ospelt disclose the claimed invention as set forth above in claim 1. Kim further teaches the one or more tooth abutment-crowns (120) further comprising a mechanism for absorbing variables amounts of pressure (a functional equivalent being the spiral split 260 which is disclosed as providing an absorption to the pressure experienced on the implant while chewing see par 82), as such it would be obvious to further modify the claimed invention to include this feature for the reasons set forth above.
In regard to claim 20, Yakir discloses a device for the replacement of missing bone and inadequate bone level (par 25 discloses a system used for inserting into a preexisting hole or channel of a subjects bone), the device comprising: 
one or more implant blocks (bone block 14, 24, 44, 96, 104, 124, or 172), shaped to fill in gaps in a jaw bone, the one or more implant blocks being substantially shaped to approximate a missing section of a patient's jaw and wherein a top of the one or more implant blocks is substantially level with the patient's jaw (par 80-83 discloses the scaffold implant being fitted to the area of the jaw  with the scaffold being located in the gaps between the implant and the jawbone, as such it is fitted to the missing area of the patient’s jaw; par 50 discloses exemplary shapes of the block and that any shape clinically appropriate can be incorporated, thus anticipating the shape of the implant block being approximately the shape of the missing shape of the patient’s jaw; additionally figure 3 shows the blocks being level to the jaw) and the one or more implant blocks are comprised of at least one of an inner layer and an outer layer of material characterized by a honeycomb-like structure (par 107 discloses the 3D mesh of the scaffold implant, like structure being honeycomb shaped see figure 16-17), and
 one or more apertures separated by a raised crest (area in which the two implant fixture platforms are placed, see figure 17) wherein a particulate bone substitute is added inside and outside the honeycomb-like structure of the one or more implant blocks to supplement bone growth without blocking or filling the one or more apertures (par 111-112 disclose the use of a filler bone substance such as particulate bone graft filling the titanium mesh in the inner space thus providing coverage on the inside and outside of the porous structure, the resultant structure would be able to enable bone growth as set forth by the disclosed bone graft material of hydroxyapatite disclosed in par 55 and the one or more apertures would remain open as the implant fixture would be placed within the aperture already) and a membrane is placed over the one or more implant blocks to contain the particulate bone substitute within the honeycomb-like structure (par 78-79 disclose the use of a membrane on a desired surface of the scaffold to isolate from gingival cell invasion, where the membrane would also retain the particulates); 
one or more screws (par 17-18 discloses the use of a bone fixation screw in an implant fixture and bone block) ; 
one or more tooth implants (implant fixture 12, 22, 40, 94, 106, 122), the tooth implants shaped in a conical form with cut to fit in the one or more apertures of the one or more implant blocks (see figures 1-2, 4, 9-10, 12, and 17 and par 117 which discloses the placement of the implant fixture within the scaffold), and having one or more internal holes in their base (see figure 1 and par 48 which discloses a hollow adapted to receive a crown) ; 
 and one or more tooth abutment-crowns (as seen in figures 9-10),
Yakir fails to disclose the implant having one or more recesses on an inner wall of the one or more internal holes and the one or more tooth abutment-crowns comprising one or more members on a side complementary to the shape of the one or more internal holes of the one or more tooth implants, wherein a top surface of the one or more members is shaped and positioned as a crown of a natural tooth, and one or more ball bearings removably coupled into one or more recesses on an outer surface of the one or more tooth abutments complementary to the one or more recesses on the inner wall of the one or more internal holes of the one or more tooth implants.
Kim teaches a one or more tooth implant (fixture 110) one or more recesses (150 outwardly depressed on the inner surface 140 of the second coupling part 170) on an inner wall of the one or more internal holes (axial hole 112) and one or more tooth abutment-crowns (120) comprising one or more members (at least one coupling legs 122 including coupling part 160) on a side complementary to the shape of the one or more internal holes of the one or more tooth implants (see figures 4a-b and par 67 which discloses placement of the coupling parts, wherein the legs 122 are placed into the axial hole), and one or more ball bearings  (par 47 discloses the coupling of the abutment with a prosthesis such as a crown, 132, and 122) removably coupled into one or more recesses on an outer surface of the one or more tooth abutments complementary to the one or more recesses on the inner wall of the one or more internal holes of the one or more tooth implants (see figure 4 and par 71) in a dental implant for an alveolar bone to form an artificial tooth (par 2) for the purpose of efficiently absorbing occlusal forces applied by improving the coupling of the abutment with the implant (par 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yakir to have one or more recesses on an inner wall of the one or more internal holes and the one or more tooth abutment-crowns comprising one or more members on a side complementary to the shape of the one or more internal holes of the one or more tooth implants, and one or more ball bearings removably coupled into one or more recesses on an outer surface of the one or more tooth abutments complementary to the one or more recesses on the inner wall of the one or more internal holes of the one or more tooth implants in view of Kim for the purpose of improving the coupling between the abutment and the implant to efficiently absorb applied occlusal forces.
Ospelt teaches a tooth abutment-crown (see figure 2-3) wherein a top surface (dental restoration part 14) of the one or more tooth abutment-crowns (see figure 2-3) is positioned and shaped to emulate the crown of a natural tooth (see figure 2-3 and par 44) for the purpose of providing a chewing or occlusal surface (par 76). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yakir/Kim to have a top surface of the one or more tooth abutment-crowns is positioned and shaped to emulate the crown of a natural tooth as disclosed by Ospelt for the purpose of providing a chewing or occlusal surface. 
Claims 4, 6-7, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yakir in view of Kim and Ospelt as applied to claim 1 above, and further in view of Lee (KR 20150032977).
Regarding claim 4, Yakir/Kim/Ospelt disclose the claimed invention as set forth above in claim 1, but fails to disclose  the one or more tooth abutment-crowns are further comprised of an indentation on a bottom of the outer surface of the one or more tooth abutment-crowns and one or more lower ball bearings located at least partially inside the indentation on the bottom of the outer surface of the one or more tooth abutment-crowns and the one or more recesses of the one or more tooth implants have one or more depressions in a bottom wall of the one or more recesses.
However, Lee teaches a tooth abutment-crown (30) comprising an indentation on a bottom of the outer surface of the one or more tooth abutment-crowns (ball mounting groove 32c) and one or more lower ball bearings (ball 42) located at least partially inside the indentation on the bottom of the outer surface of the one or more tooth abutment-crowns (see figure 3 and par 32 of translation) and the one or more recesses (ball mounting groove 25) of a one or more tooth implants (fixed body 20) have one or more depressions in a bottom wall of the one or more recesses (see figure 3 and par 29 of translation) for the purpose of absorbing the shock transmitted to the periodontal ligaments of the natural teeth (par 19 of translation).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yakir/Kim/Ospelt to have the one or more tooth abutment-crowns are further comprised of an indentation on a bottom of the outer surface of the one or more tooth abutment-crowns and one or more lower ball bearings located at least partially inside the indentation on the bottom of the outer surface of the one or more tooth abutment-crowns and the one or more recesses of the one or more tooth implants have one or more depressions in a bottom wall of the one or more recesses as disclosed by Lee for the purpose of absorbing the shock transmitted to the periodontal ligaments of the natural teeth.
Regarding claim 6-7, Yakir/Kim/Ospelt/Lee disclose the claimed invention as set forth above in claim 4. Kim further teaches the one or more tooth abutment-crowns (120) further comprise: a mechanism to engage or disengage the one or more abutment-crowns from the one or more recesses of the one or more tooth implants and a detachment mechanism used to engage the mechanism to engage or disengage the one or more abutment-crowns from the one or more recesses of the one or more tooth implants (par 42 of  the applicant’s specification discloses that the engagement mechanism be a spring peg mechanism, screw latch, hook or other variation of a spring based system, Kim discloses a functional equivalent which is the coupling legs which can be elastically coupled within a hole of the fixture and can be decoupled by rotation and return to the normal shape, where the abutment can be withdrawn, see par 23), for the reasons set forth above. 
Regarding claim 22, Yakir/Kim/Ospelt/Lee disclose the claimed invention as set forth above in claim 4. Kim further teaches the one or more recesses of the one or more tooth implants (150) has at least one receptacle substantially shaped to accommodate the one or more ball bearings (130) of the outer surface of the one or more tooth abutment-crowns and is positioned complementary to the ball bearings of the one or more tooth abutment-crowns (see figure 4), for the reasons set forth above.
Regarding claim 24, the one or more implant blocks are substantially shaped to approximate a missing section of a patient's jaw and wherein a top of the one or more implant blocks is substantially level with the patient's jaw  (par 80-83 discloses the scaffold implant being fitted to the area of the jaw with the scaffold being located in the gaps between the implant and the jawbone, as such it is fitted to the missing area of the patient’s jaw; par 50 discloses exemplary shapes of the block and that any shape clinically appropriate can be incorporated, thus anticipating the shape of the implant block being approximately the shape of the missing shape of the patient’s jaw; additionally figure 3 shows the blocks being level to the jaw).  
Regarding claim 25, Yakir/Kim/Ospelt/Lee disclose the claimed invention as set forth above in claim 24, the limitation the shape of the one or more implant blocks is at least partially based off scan data of a patient's jaw (Applicant is advised that this limitation is considered a product by process claim and reminded that product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. See MPEP 2113).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yakir in view of Kim and Ospelt as applied to claim 1 above, and further in view of Rogers et al (US 2017/0014210).
Regarding claims 17-18, Yakir/Kim/Ospelt discloses the claimed invention as set forth above in claim 1, but fails to disclose the one or more tooth abutments further comprises a mechanism for absorbing variable amounts of pressure (claim 17) and the mechanism for absorbing variable amounts of pressure is one or more springs located in the one or more members (claim 18).
However, Rogers discloses one or more tooth abutments (abutment 104) further comprises a mechanism for absorbing variable amounts of pressure (the functional or structural equivalent being the gasket 126 as disclosed from par 48-49 as a deforming component) and the mechanism (126) for absorbing variable amounts of pressure is one or more springs located in the one or more members (par 50 discloses a spring type force which is applied via the gasket 126) for the purpose of applying a spring type force on the abutment which minimizes fluid or microorganism filling into the interior of the implant (par 74).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yakir/Kim/Ospelt to have the one or more tooth abutments further comprises a mechanism for absorbing variable amounts of pressure and the mechanism for absorbing variable amounts of pressure is one or more springs located in the one or more members as set forth above in claims 17-18 and disclosed by Rogers for the purpose of applying a spring type force on the abutment which minimizes fluid or microorganism filling into the interior of the implant.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yakir in view of Kim and Ospelt as applied to claim 1 above, and further in view of Smith et al (US 2008/0274440).
Regarding claim 23, Yakir/Kim/Ospelt disclose the claimed invention as set forth above in claim 1. Ospelt further teaches the one or more tooth abutment-crowns (connector and restoration of figures 2-3) are created from a single material (claim 3 and par 18) for the reason set forth above, but fails to disclose the abutment-crowns are inseparable. 
However, Smith teaches a tooth abutment-crown that is inseparable (abutment 200, which includes crown 204 is disclosed as monolithic or a single unit structure in par 54 and the connection being via cementation techniques as recited in par 4) for the purpose of creating a seamless bond between the prosthesis and support (par 8). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify, Yakir/Kim/Ospelt to have the one or more tooth abutment-crowns created from a single piece of material be inseparable as set forth in Smith for the purpose of creating a seamless bond between the prosthesis and support.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Willis et al (US 2014/023992) in view of Khalil (US 2018/0110593), Kim, Yakir and Debold (US 2015/0305835).
Regarding claim 2, Willis discloses a method for the replacement of missing bone and inadequate bone level (par 7 discloses the placement of a system in the missing or damaged bones), the method comprising: 
preparing an implant block from a block of a material by shaping the block to fit a gap in at least one of a bone (dental augment 10, which is shaped in profile and dimension to fit within the mandible or maxilla as disclosed in par 59);
boring one or more implant block holes into the implant block (bores 12 and 12’, see figure 2 and par 60);
boring one or more apertures (12/12’) into the implant block (10) and inserting one or more dental implants (see figures 1 and 2; see figure 59-61);
placing the implant block (10) into the gap in a bone (see figure 1 and par 81 discloses implantation of the augment into the damaged or diseased bone);
placing one or more implant screws (dental implant 50 or 50’) into the one or more implant block holes (see figures 1-2);
using a securing mechanism to secure the implant block to the bone (a functional equivalent being the design of the augment which as disclosed in par 55 is porous to ensure permanent fixation to the bone without cement); 
placing one or more tooth abutment-crowns (abutments 56 and 56’) comprising a crown into the one or more dental implants such that the crown is located in substantially the position a natural tooth crown would be (par 56 and figures 1-2).
Willis fails to disclose wherein the shape of the block is at least partially based off of scan data of a patient's jaw, the implant block substantially conforms to the shape of the gap such that an upper edge of the implant block is approximately equal in level with the patient’s jaw, the dental implant further comprising at least an indentation to receive a cushioning ball bearing, filling the implant block with a particulate medium to fill in the honeycomb structure and placing a membrane over the implant block to contain the filler medium and the abutment comprising a shaft and a cushioning ball bearing.
However, Khalil teaches the shape of a porous implantable material (supra crestal implant 1) which is created based on scan data of a patient’s jaw (par 88-89 disclose the creation of virtual models to manufacture the implant and the virtual models being made based on laser scanning and structured light scanning) for the purpose of enabling patient specific or customized scaffolds for a patient to add in reconstruction and replacement therapy (par 94-95).
Therefore it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Willis to have the shape of the block is at least partially based off of scan data of a patient's jaw as disclosed by Khalil for the purpose of enabling patient specific or customized scaffolds for a patient to add in reconstruction and replacement therapy. 
Additionally, Kim teaches a dental implant (fixture 110) further comprising at least an indentation (coupling part 150) to receive a cushioning ball bearing (see figure 4b) and an abutment (120) comprising a shaft (122) and a cushioning ball bearing (circular protrusions 132) for the purpose of efficiently absorbing occlusal forces applied by improving the coupling of the abutment with the implant (par 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Willis to have the dental implant further comprising at least an indentation to receive a cushioning ball bearing and the abutment comprising a shaft and a cushioning ball bearing as disclosed by Kim for the purpose of improving the coupling between the abutment and the implant to efficiently absorb applied occlusal forces.
Additionally, Yakir discloses an implant block (scaffold implant device) with a honeycomb structure (par 107 discloses the 3D mesh of the scaffold implant, like structure being honeycomb shaped)  and filling the implant block with a particulate medium to fill in the honeycomb structure ( par 111-112 disclose the use of a filler bone substance such as particulate bone graft filling the titanium mesh in the inner space thus providing coverage on the inside and outside of the porous structure) for the purpose of stabilizing implantation into the target site of a subject’s bone (par 7).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Willis filling the implant block with a particulate medium to fill in the honeycomb structure as disclosed by Yakir for the purpose of stabilizing implantation into the target site of a subject’s bone.
Finally, Debold teaches an implant block (bone substitute material 3) substantially conforms to the shape of the gap such that an upper edge of the implant block is approximately equal in level with the patient’s jaw (par 25-27 discloses the substitute material 3 is shaped to the area of the dental jawbone 5, i.e. the toothless region ) and a membrane (membrane 4) placed to contain a filler medium (par 28 and figure 1) for the purpose of preventing the invasion of connective tissue (par 6).
Therefore, it would be obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Willis/Khalid/Kim/Yakir to have the implant block substantially conforms to the shape of the gap such that an upper edge of the implant block is approximately equal in level with the patient’s jaw place and a membrane over the implant block to contain the filler medium as disclosed by Debold for the purpose of preventing the invasion of connective tissue (Debold, par 6).
Response to Arguments
Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 11-14 of remarks, in summary that Yakir and Kim fail to disclose “at least one or more tooth abutment-crowns” as set forth in claims 1, 2 and 20. Regarding claim 1 and 20, the rejection above which includes Ospelt which addresses the provided amendment, specifically the modification to include the crown on the top surface of the abutment. Regarding claim 2, applicant argues that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a top surface of a tooth abutment-crown being shaped and positioned to  emulate the crown of a natural tooth) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                             /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772